Citation Nr: 1138040	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory disability (claimed as a lung disability due to oil fires).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1969 to August 1978 and from November 1990 to May 1991. Award of the Combat Action Ribbon is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a personal hearing at the VA Central Office in Washington, DC before the undersigned in January 2010.  A transcript is associated with the claims folder.

In April 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a March 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent and probative evidence does not show that the Veteran's currently diagnosed hypertension is related to his military service.

2.  The competent and probative evidence does not show that the Veteran's currently diagnosed respiratory disability is related to his military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for a respiratory disability is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for hypertension and a respiratory disability.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in April 2010, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), contact the Veteran and afford him the opportunity to identify or submit additional evidence in support of his claims, and schedule him for a VA examination pertaining to his hypertension and respiratory disabilities and associate a report of the examination with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC verified the Veteran's periods of ACDUTRA and INACDUTRA.  Additionally, the AMC sent a letter to the Veteran in May 2010 affording him the opportunity to submit evidence in support of this claims.  Further, the Veteran was provided a VA examination in August 2010 for his hypertension and respiratory disabilities, and a report of the examination was associated with his claims folder.  The Veteran's claims were readjudicated via the March 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in March 2006, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA examination in August 2010.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in January 2010.

Accordingly, the Board will proceed to a decision.

Service connection for hypertension and a respiratory disability

Because the issues of entitlement to service connection for hypertension and for a respiratory disability involve the application of the same law and regulations, for the sake of economy the Board will address them together.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A.    § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that a private treatment record from H.P., M.D. dated in November 1980 documents a diagnosis of essential hypertension.  Subsequent treatment records from Dr. H.P. dated in April 1985 and January 1986 document treatment for elevated blood pressure.    

To the extent that there is a question as to whether the Veteran had a preexisting hypertension disability that was aggravated by his second period of service, the Board notes that no hypertension disability or elevated blood pressure was noted on the Veteran's December 1990 report of medical history and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the hypertension pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records during his second period of active duty do not document the presence of hypertension or symptoms that may be attributable thereto.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's hypertension pre-existed his second period of military service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Moreover, the Veteran has stated that the onset of his hypertension was after his second period of active duty.  See, e.g., the August 2010 VA examination report.  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Board adds that the evidence of record indicates treatment for bronchitis in December 1986.  See a private treatment record from Dr. H.P. dated in December 1986.  Pertinently, the Veteran has not contended that his current respiratory disability manifested during his first period of active duty.  On the contrary, he contends that it was manifested during his second period of active duty when he was exposed to oil fires in the Persian Gulf.  See, e.g., a statement from the Veteran dated in August 2010.  As such, the Board finds that the presumption of soundness is not rebutted with respect to the Veteran's current respiratory disability.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to element (1), current disability, the competent medical evidence of record indicates treatment on multiple occasions for hypertension and a lung condition, to include bronchitis and asthma.  See, e.g., the August 2010 VA examination report; see also a private treatment record from Dr. H.P. dated in September 2009.  Hickson element (1) is therefore met as to both claims.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, a service physical examination dated March 1978 shows elevated blood pressure readings of 158/80 and 160/78.  The Board also notes that the Veteran reported to Dr. H.P. in an April 1985 treatment record that he was informed that his blood pressure was "slightly elevated" after taking an airflight physical examination.  The Veteran's March 1985 annual airflight physical examination is absent any blood pressure readings.
 
With regard to the Veteran's respiratory disability claim, his service treatment records during his second period of active duty document complaints of and treatment for coughing, congestion, and sinus problems.   

Further, the Veteran has asserted that he was exposed to oil fires during his period of military service in the Persian Gulf.  See the Board hearing transcript, page 3.  Although his service treatment records during his period of military service in the Persian Gulf do not document treatment specifically related to exposure to oil fires, a January 1991 treatment record indicates the Veteran's complaints of congestion and coughing.  Additionally, the Veteran is a veteran of combat who received the Combat Action Ribbon.  As such, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) apply with respect to the Veteran's contention that he was exposed to oil fires during his period of service in the Persian Gulf.  The Board considers his statements regarding exposure to oil fires to be credible and consistent with his combat military service.  

The Veteran was afforded a VA medical examination for his hypertension and respiratory disabilities in August 2010.  The examiner considered the Veteran's report of the onset of his hypertension and use of medication for treatment as well as the Veteran's reported chest pain, coughing, wheezing, and dyspnea.  Despite the Veteran's reported symptomatology, the VA examiner concluded that the Veteran's hypertension "is less likely as not (less than 50/50 probability) caused by or a result of active military service."  She also concluded that "[t]he Veteran's diagnosed lung disability (chronic bronchitis) is related to his periods of military service is not caused by or a result of military service in the Persian Gulf."  The examiner's rationales for her conclusions were based on a review of the Veteran's claims folder as well as examination of the Veteran.  Further, she noted that there was no evidence of hypertension in the Veteran's service treatment records, and no lung disability was found based on current medical testing. 

The August 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Veteran has not submitted a competent medical opinion to contradict either of the VA examiner's opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including chest pain and wheezing), has presented no clinical evidence of a nexus between either his hypertension or respiratory disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension and respiratory disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between either his hypertension or respiratory disability and his military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a medical nexus.

The Board again notes that the provisions of 38 U.S.C.A. § 1154(b) only provide an evidentiary presumption concerning events in service; they do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Wade v. West, 11 Vet. App. 302, 305 (1999), as well as Libertine, Gregory and Kessel, all supra.  Moreover, the VA examiner's opinions are consistent with the objective medical evidence of record or, specifically, the lack of either hypertension or a respiratory disability for years after separation from service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board has considered whether the Veteran has had hypertension and a respiratory disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, hypertension is dated in November 1980.  See a private treatment record from Dr. H.P. dated in November 1980.  This was more than two years after the Veteran left active duty service in August 1978.  Further, the evidence does not show complaints of or treatment for hypertension after the Veteran's second period of service until June 1997, which is more than 5 years after his discharge in May 1991.  With regard to the Veteran's respiratory disability, the Board notes that he received treatment from Dr. H.P. in January 1992 for chest congestion and non-productive coughing.  This is more than six months after the Veteran left active duty service in May 1991.
While the Veteran is competent to report hypertension and a respiratory disability over the years since service, the Board notes that neither hypertension nor a respiratory disability were reported at the time of his service discharge.  Moreover, the Veteran reported to the August 2010 VA examiner that the onset of his hypertension was in 1998.  With regard to the Veteran's respiratory disability, although he sought treatment for chest congestion and non-productive coughing eight months after discharge from service, he stated to the treating physician, Dr. H.P., that he had been "sick since Christmas with a viral syndrome with cough sinus congestion, sore throat wheezing etc."  Further, as discussed above, the August 2010 VA examiner reviewed the Veteran's claims folder, which included the January 1992 treatment, and concluded that the Veteran's current respiratory disability was not related to his military service.  

The Board also observes that there is no competent medical evidence that the Veteran complained of or was treated specifically for hypertension or a diagnosed respiratory disability for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the findings noted above.  Therefore, continuity of symptomatology since service is not demonstrated. 

Accordingly, element (3), medical nexus, is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension and a respiratory disability.  The benefit sought on appeal is accordingly denied.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disability (claimed as a lung disability due to oil fires) is denied.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


